Exhibit 4.1 THIS NOTE AND ANY RESULTING EQUITY INSTRUMENT HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ ACT ”). THE SECURITIES ARE “ RESTRICTED ” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT. CONVERTIBLE CORPORATE PROMISSORY NOTE (Secured) Amount: $1,600,000 Date: August 20, 2015 FOR VALUE RECEIVED, the undersigned, Principal Solar, Inc. , a Delaware corporation (“ Debtor ”), promises to pay to the order of Arowana International Limited (“ Lender ”), at Level 11, 153 Walker Street, North Sydney NSW 2060, Australia, or at such other place or to such other party as Lender may from time to time designate to Debtor in writing, on or before the 31st day of December, 2016 (the “ Final Maturity Date ”), the principal sum of One Million Six hundred Thousand Dollars U.S. ($1,600,000), or so much thereof as may be outstanding from time to time (the “ Loan Amount ”), together with per annum interest on the outstanding principal balance existing from time to time from the date hereof as hereinafter provided. ARTICLE I TERMS OF THE NOTE Section 1.1 . Interest . The sums advanced under this Convertible Corporate Promissory Note (“ Note ”) shall bear simple interest on the outstanding Loan Amount at the rate of six percent (6%) per annum . In no event shall the rate of interest charged hereunder exceed the maximum rate permitted by law. Interest shall be calculated on the basis of a 365-day year, counting the actual number of days elapsed. Section 1.2
